Title: To George Washington from Joseph Webb, Jr., 18 January 1779
From: Webb, Joseph Jr.
To: Washington, George


May it please Yr Excellency
Wethersfield in Connecticut Jany 18. 1779

I Enclose you a Letter from Mr Barrel part owner of the Privateer Vengence informing your Excellency, of haveing the good fortune to capture a Number of British Officers; amongst which is some Colonels, I feel myself much Interested & happy on every Acct but more particular & pleaseingly so, as the owners have been polite enough to express their desire that Colo. Webb be exchanged for one of them, altho He may not Expect it from a line of rotation, We suppose the Privateer being private property that they have a right to ask of your Excellency Colo. Webb, without any Officer tho He may have been longer a Prisoner finding fault when He know’s the Circumstances, but that He will be pleas’d & rejoice at His, Colo. Webb, good Fortune, & We hope Your Excellency nor no one will conceive it any infringement on that Just & delicate line of rotation your Excellency has ever established, had I the least Idea of the kind I wou’d not trouble your Excellency—but we realy Conceive it wou’d [be] of amazing public Advantage for Private property to have that privilege allow’d ’em; that if they wou’d Attack without public Expence (but at their own risk & Expence[)] Seize our Enemy, they shou’d be indulged with asking Your Excellency for their particular friend, let that friend be longer or shorter on the List—I have taken much pains to Exchange, or get my Brother out on parole, last May I went to Boston there was introduced to General Philips the then Commanding Officer of the Convention Troop’s—a Colonel Sutherland urged Genl P—— to Give hi⟨m⟩ leave to go in as a prisoner of War, to be Exchanged for Colo. Webb or to remain on parole as long as Colo. Webb shou’d, if it wants consistan⟨cy⟩ they shou’d be Exchanged for each other; after much Chit Chatt on the Subject it was agreed on that Colo. Sutherland shou’d be consid’d as a prisoner of War & be allow’d to go into York on parole for the Express purpose above, Mr Mersereu our Deputy Commissary of Prisoners being present—Colo. Sutherland went in & what is more went directly to England without ever waiting on my Brother, & why my Brother was not allow’d to come out on parole I never knew—I was even then in Hopes that an Exchange might have been made as General Philips Wrote to General Clinton en[c]losing of it to my Brother with His Approbation & desired him to grant it—ever since then I have taken much pains to get my Brother Out—as its of much Consequence that He shoud see Mr S. Deane before He leaves America as to his private Estate which lies connected with Mr Deane—I need not add to the above a variety of other Circumstances that absolutely suffer’s for want of his personal Attendance, neither need I point to your Excellency (who I well know wou’d cheerfully do evry thing in your power consistantly to get Him out)—His unhappy Situation, His Expences to live in Character as a Colonel under you is beyond what you can think of—His Anxiety ever since He left your Family has been great—on His first comeing Home to Connecticut, to raise his Regt (all the other regts were half raised[)]—He had to apply & by persevearing He got the State Bounty allow’d him this made it a long time after others before He got a Man—but when He did begin, He did much beyond Expectation, but was after all the above disadvantages call’d as soon as the rest into the field & before He ever had an Opportunity to wait on Yr Excellency or shew you His Regt He met with the Misfortune of falling into the Enemies Hand—He feels His Captivity with all these Considerations most sensibly—may I hope you will think it consistant to grant His request & give the Necessary Orders. I am with the Compliments of the Season to Your Lady & self & the Gentn of Yr Family Your Excellencys Most Obt & Very H. Sert
Joseph Webb
